DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in response to an interview with Ramyar Farid on 02 August 2022.
The application has been amended as follows: 
1.  (Currently amended)  A solid electrolyte capacitor, comprising: 
an anode body; and 
a solid electrolyte layer disposed on the anode body,
wherein the solid electrolyte layer includes a first layer containing an electrolytic polymerization conductive polymer disposed on the anode body, and a second layer containing a chemical polymerization conductive polymer disposed on the first layer, and
wherein a ratio (t2/t1) of a thickness (t2) of the second layer to a thickness (t1) of the first layer satisfies 1.5 ≤ t2/t1 < 5 [[≤ 10.0]].

8.  (Currently amended) A method of fabricating a solid electrolyte capacitor, comprising operations of:
forming an anode body by sintering; 
forming a first layer containing an electrolytic polymerization conductive polymer disposed on the anode body by electrolytic polymerization; and 
forming a second layer containing a chemical polymerization conductive polymer disposed on the first layer by chemical polymerization,
wherein a ratio (t2/t1) of a thickness (t2) of the second layer to a thickness (t1) of the first layer satisfies 1.5 ≤ t2/t1 < 5 [[≤ 10.0]].

16.  (Currently amended)  A solid electrolyte capacitor, comprising: 
an anode body; and 
a solid electrolyte layer disposed on the anode body,
wherein the solid electrolyte layer includes a first layer containing an electrolytic polymerization conductive polymer disposed on the anode body, and a second layer containing a chemical polymerization conductive polymer disposed on the first layer, and
wherein the solid electrolyte layer further includes a third layer comprising manganese dioxide (MnO2).

17.  (New)  The solid electrolyte capacitor of claim 16, wherein a ratio (t2/t1) of a thickness (t2) of the second layer to a thickness (t1) of the first layer satisfies 1.5 ≤ t2/t1 ≤ 10.0.

18.  (New)  The solid electrolyte capacitor of claim 16, wherein a ratio (t2/t1) of a thickness (t2) of the second layer to a thickness (t1) of the first layer satisfies 1.5 ≤ t2/t1 ≤ 5.0.

19.  (New)   The solid electrolyte capacitor of claim 16, wherein the first layer containing the electrolytic polymerization conductive polymer comprises polypyrrole.

20.  (New)  The solid electrolyte capacitor of claim 16, wherein the second layer containing the chemical polymerization conductive polymer comprises a 3,4-ethylenedioxythiophene (EDOT) polymer.

21.  (New)   The solid electrolyte capacitor of claim 16, wherein the anode body contains a metal; and
wherein the metal comprises one or more selected from a group consisting of tantalum (Ta), aluminum (Al), niobium (Nb), vanadium (V), titanium (Ti), and zirconium (Zr).

22.  (New)  The solid electrolyte capacitor of claim 16, wherein the first layer is in contact with a dielectric oxide layer disposed on the anode body. 

23.  (New)  The solid electrolyte capacitor of claim 16, further comprising: 
a carbon layer disposed on the solid electrolyte layer; and
a silver (Ag) layer disposed on the carbon layer.
Reasons for Allowance
Claims 1-3, 5-10, and 12-23 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claims 1 and 8, the prior art fails to teach, or fairly suggest, that the thickness ratio between the first and second solid electrolyte layers is between 1.5 and 5, when taken in conjunction with the remaining limitations of claims 1 and 8, respectively.  Claim 16 is allowed for the reasons set forth in the Office Action dated 06 April 2022.  Claims 2, 3, 5-7, 9, 10, 12-15, and 17-23 are allowed by virtue of their respective dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848